Exhibit 10.5

AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT

THIS AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT (this “Amendment”), dated as of
October 15, 2015, is entered into among (i) LRI Holdings, Inc., a Delaware
corporation, Logan’s Roadhouse, Inc., a Tennessee corporation, Logan’s Roadhouse
of Texas, Inc., a Texas corporation, and Logan’s Roadhouse of Kansas, Inc., a
Kansas corporation (each, a “Loan Party” and together, the “Loan Parties”),
(ii) JPMORGAN CHASE BANK, N.A. (the “First Priority Representative”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, (the “Existing Second Priority
Representative”), in their capacities as First Priority Representative and
Second Priority Representative, respectively, under that certain Intercreditor
Agreement (as amended prior to the date hereof, the “Intercreditor Agreement”),
dated as of October 4, 2010, among the First Priority Representative, the
Existing Second Priority Representative, and each of the Loan Parties, and
(iii) WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Joining Second
Priority Representative (as defined below). All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Intercreditor
Agreement.

W I T N E S S E T H

WHEREAS, in order to refinance or replace a portion of the Second Priority
Obligations under the Existing Second Priority Agreement (collectively with the
Second Priority Security Documents and Second Priority Guarantees related
thereto, the “Existing Second Priority Documents”), the Borrower has issued and
will issue senior secured second lien notes pursuant to the Indenture, dated as
of October 15, 2015 (the “Joining Second Priority Indenture”), among the Loan
Parties, Wells Fargo Bank, National Association, in its capacity as trustee
thereunder (in such capacity, the “Trustee”), and Wells Fargo Bank, National
Association, in its capacity (in such capacity, the “Joining Second Priority
Representative”) as collateral agent for the Holders (as defined in the Joining
Second Priority Indenture), the Trustee and the other secured parties under the
Joining Second Priority Indenture and the Collateral Documents (as defined in
the Joining Second Priority Indenture, the “Joining Second Priority Security
Documents”) (such Holders, Trustee and other secured parties, the “Joining
Second Priority Secured Parties”);

WHEREAS, pursuant to Section 6(d) of the Intercreditor Agreement, the Second
Priority Obligations may be refinanced or replaced, in whole or in part, without
affecting the Lien priorities provided in the Intercreditor Agreement so long as
the holders of such refinancing or replacement indebtedness (or an authorized
agent or trustee on their behalf) bind themselves in writing to the terms of the
Intercreditor Agreement pursuant to such documents as the First Priority
Representative or Second Priority Representative, as the case may be, shall
reasonably request; and

WHEREAS, pursuant to Section 6(f) of the Intercreditor Agreement, in connection
with any refinancing or replacement of the Second Priority Obligations, the
Intercreditor Agreement may be amended at the request and sole expense of the
Borrower to (i) add parties (or any authorized agent or trustee therefor)
providing such refinancing or replacement indebtedness and (ii) establish that
any Liens on any Second Priority Collateral securing such refinancing or
replacement indebtedness shall have the same priority as the Liens on any Second
Priority Collateral securing the indebtedness being refinanced or replaced;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, each party hereto
hereby agrees as follows:

1. Agreement to be Bound. On behalf of itself and the Joining Second Priority
Secured Parties, the Joining Second Priority Representative hereby
(a) acknowledges the Intercreditor Agreement and acknowledges, agrees and
confirms that, by its execution and delivery of this Amendment, that the Joining
Second Priority Representative will be deemed to be a Second Priority
Representative under the Intercreditor Agreement and shall have all of the
rights and obligations of a Second Priority Representative thereunder as if it
had executed and delivered the Intercreditor Agreement and (b) ratifies, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Intercreditor Agreement applicable to a Second Priority Representative.

2. Other Agreements. The parties hereto hereby agree that:

(a) (i) the Joining Second Priority Representative shall be a “Second Priority
Representative” for all purposes of the Intercreditor Agreement (other than the
preliminary statements thereof), (ii) the Joining Second Priority Indenture
shall be a “Second Priority Agreement” for all purposes of the Intercreditor
Agreement and (iii) the Joining Second Priority Security Documents shall be
“Second Priority Security Documents” for all purposes of the Intercreditor
Agreement;

(b) So long as any Second Priority Obligations remain outstanding under the
Existing Second Priority Agreement (any such obligations, the “Existing Second
Priority Obligations”), (i) any obligation that the First Priority
Representative has pursuant to Section 2.3 to deliver items to the Second
Priority Representative and (ii) any obligation that the First Priority
Representative has pursuant to Section 4.1 to distribute proceeds to the Second
Priority Representative shall, in each case, be deemed to be satisfied by
delivery or distribution to the Existing Second Priority Representative; and

(c) The Liens on the Second Priority Collateral securing the Second Priority
Obligations pursuant to the Joining Second Priority Security Documents shall be
deemed to have the same priority as the Liens on the Second Priority Collateral
securing the Existing Second Priority Obligations being refinanced or replaced
thereby, all on the terms provided for immediately prior to such refinancing or
replacement.

3. Notices. The address of the Joining Second Priority Representative for
purposes of Section 9.7 of the Intercreditor Agreement is as follows:

Wells Fargo Bank, National Association

150 East 42nd St.

40th Floor

New York, NY 10017

Fax No.: (917) 260-1593

Attention: Corporate Trust Services – Logan’s

Roadhouse Administrator

4. Matters Concerning the Joining Second Priority Representative. Each of the
parties hereto acknowledges that Wells Fargo Bank, National Association is
entering into this Agreement upon direction of the Holders (as defined in the
Joining Second Priority Indenture) and solely in its capacity as Collateral
Agent under the Collateral Documents (as defined in the Joining Second Priority
Agreement) and not in its individual capacity, and in no event shall Wells Fargo
Bank, National Association incur any liability in connection with this Amendment
or the Intercreditor Agreement or be personally liable for or on account of the
statements, representations, warranties, covenants or obligations

 

2



--------------------------------------------------------------------------------

stated to be those of the Joining Second Priority Representative or the Joining
Second Priority Secured Parties hereunder (including action taken on its behalf
pursuant to Section 4.2(b) of the Intercreditor Agreement), all such liability,
if any, being expressly waived by the parties hereto and any Person claiming by,
through or under such party. Each party hereto hereby acknowledges and agrees
that all of the rights, privileges, protections, indemnities and immunities
afforded Wells Fargo Bank, National Association as Collateral Agent under the
Joining Second Priority Agreement and the Collateral Documents (as defined
therein) are hereby incorporated herein as if set forth herein in full.
Notwithstanding anything to the contrary herein, the fees, expenses and
indemnities owing to Wells Fargo Bank, National Association, as Collateral
Agent, by any Loan Party, shall not be subordinated to any First Priority
Obligation.

5. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

6. Counterparts; Integration. This Amendment may be executed in counterparts,
each of which shall be an original, but all of such counterparts shall
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment via facsimile or email shall constitute an original for
purposes hereof.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Amendment to be duly executed by
its authorized officer, as of the day and year first above written.

 

LRI HOLDINGS, INC. By:  

/s/ Samuel N. Borgese

  Name: Samuel N. Borgese   Title: President and Chief Executive Officer LOGAN’S
ROADHOUSE, INC. By:  

/s/ Samuel N. Borgese

  Name: Samuel N. Borgese   Title: President and Chief Executive Officer LOGAN’S
ROADHOUSE OF TEXAS, INC. By:  

/s/ Samuel N. Borgese

  Name: Samuel N. Borgese   Title: President LOGAN’S ROADHOUSE OF KANSAS, INC.
By:  

/s/ Samuel N. Borgese

  Name: Samuel N. Borgese   Title: President and Chief Executive Officer

Amendment No. 1 to Intercreditor Agreement Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as First Priority Representative

By:  

/s/ Douglas A. Kravitz

  Name: Douglas A. Kravitz   Title: Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Existing Second Priority Representative

By:  

/s/ Stefan Victory

  Name: Stefan Victory   Title: Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joining Second Priority Representative

By:  

/s/ Stefan Victory

  Name: Stefan Victory   Title: Vice President

Amendment No. 1 to Intercreditor Agreement Signature Page

 

5